Citation Nr: 0505933	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-15 196A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969, and from August 1990 to September 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2002 RO decision which denied service connection 
for hypertension.  

The Board notes that in written statements submitted by the 
veteran's representative, it is asserted that the veteran's 
hypertension is secondary to his service-connected PTSD 
and/or diabetes.  However, this issue has not been 
adjudicated by the RO, and is therefore referred back to the 
RO for appropriate action.


FINDING OF FACT

Hypertension was first manifest more than one year after 
active service and was not caused by any incident of service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113;  38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA and Duty to Notify and Assist

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in December 2001 and in the May 2003 statement of the 
case.  The 2001 letter was provided prior to adjudication of 
the claim on the merits.  See Pelegrini, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  A 
VA examination has been provided.  Service, VA, and private 
medical records have been associated with the claims file, 
and there do not appear to be any outstanding medical records 
that are relevant to this appeal.  The appellant did not 
request a personal hearing.  The appellant was advised to 
provide VA with information concerning any evidence he wanted 
VA to obtain or to submit the evidence directly to VA.  In 
response to the December 2001 VCAA notice, the appellant 
indicated there was nothing further to submit.

The veteran's representative argues further VA examination is 
needed to obtain an opinion about the relationship between 
the veteran's hypertension and his military service.  The 
Board disagrees.  The duty to assist in obtaining an opinion 
arises when there is at least some indication of a 
relationship between a post-service condition and service.  
In this case, as discussed in more detail below, such 
evidence is lacking.  In light of the numerous normal blood 
pressure readings upon the veteran's separation from service 
in 1969 and thereafter, the evidence does not rise to the 
level needed to warrant further development.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

B.  Legal Analysis

The veteran seeks service connection for hypertension.  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including hypertension, which are manifest 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The veteran served on active duty in the Army from September 
1967 to September 1969, and from August 1990 to September 
1991.  Service medical records from his first period of 
service show several normal blood pressure readings 
throughout, with one isolated reading of 138/100 on November 
5, 1968.  It was noted at that time that there were no 
previous evaluations which indicated high blood pressure, and 
later readings taken this same date were normal.  Although an 
initial impression of diastolic hypertension was given, after 
subsequent examination and blood pressure readings, the 
physician felt no additional examination or treatment was 
warranted.  Subsequent medical records from the first period 
of service show normal blood pressure, and his August 1969 
separation examination from his first period of service shows 
a blood pressure reading of 132/74.  Although the veteran 
reported on separation that he had had high blood pressure in 
1968 treated with pills, that is not supported by the actual 
clinical records.

In September 1990, while again on active duty, the veteran 
was treated for gastrointestinal problems at Bayshore Medical 
Center and by Michael McKinney, M.D., as well as by military 
physicians.  At that time, the veteran denied any significant 
prior medical history and denied taking any medications.  
Blood pressure readings were 142/80, 132/92, 134/80, 170/80, 
130/80, 130/94, and 114/78.  

In January and March 1991, the veteran underwent formal 
physical examinations by the military.  In both instances, he 
denied ever having high blood pressure.  In January 1991, his 
blood pressure was 122/70.  In March 1991, it was 130/70.  
There are no indications of treatment for or a diagnosis of 
hypertension during this second period of service.  His 
August 1991 separation examination from this period of 
service shows a blood pressure reading of 122/70.  

Post-service medical records first show a hypertensive 
reading of 170/100 in November 1992, with the first 
impression of essential hypertension being indicated in July 
1993.  Subsequent medical records show ongoing hypertension, 
with the veteran being on medication with suboptimal control 
of the condition.  A March 2003 VA examination showed a blood 
pressure reading of 138/78, with an impression of 
hypertension.

Upon review of the medical evidence of record, the Board 
finds that service connection for hypertension is not 
warranted.  While the veteran had an isolated borderline or 
elevated blood pressure reading in November 1968, all of his 
other blood pressure readings during both periods of service 
were normal, including at his separation examinations.  
Hypertension (persistently high blood pressure) was not 
manifest or diagnosed during either period of active duty.  
There is also no evidence of hypertension within the year 
after his periods of active duty, as required for a 
presumption of service connection.  From available evidence, 
hypertension first became manifest more than a year after 
service (beyond the presumptive period for service 
connection), and it has not been medically linked to service.  

In this case, although there was one instance of an elevated 
blood pressure reading in 1968, the subsequent medical 
evidence shows this was clearly acute and transitory.  This 
is supported first by the further examinations conducted 
contemporaneously in November 1968 which showed normal blood 
pressure and a conclusion no further examination was needed.  
This is supported second by the fact that blood pressure 
readings remained normal in 1969, 1990, and 1991.  The 
veteran argues he's had hypertension since 1968, but the fact 
is that not only did he deny having elevated blood pressure 
readings on two examinations in 1991, which clearly refutes 
his current allegations, but the actual blood pressure 
readings since 1968 have been predominantly normal.  There 
have been isolated elevated diastolic pressures (above 90), 
but, again, those were isolated instances, with no sustained 
elevated readings, and no diagnosis of hypertension.  The 
veteran does not possess the medical knowledge to render a 
probative opinion that he has had hypertension ever since 
1968.  

It must also be noted that in 1993, around the time the 
veteran first began to manifest essential hypertension, one 
of his treating physicians at the Ochsner Clinic reviewed the 
medical history, and noted "periodic physical examinations 
in connection with [the veteran's] membership in U.S. Army 
Reserve since 1967, including retirement examination August 
1991, and no mention ever made of elevated blood pressure."  
The physician explicitly noted the veteran had been placed on 
a low-sodium diet in April 1986 when his blood pressure was 
130/90, and readings since had been 140/86 in February 1988, 
130/90 in February 1989, 120/80 in May 1989, 130/86 in April 
1991, and 170/100 in November 1992.  From these readings, it 
is absolutely clear that elevated blood pressure readings 
were not consistently present until more than one year after 
the veteran's separation from his second period of service.

The Board finds that the veteran's hypertension was not 
incurred in or aggravated by service.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


